DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 33 objected to because of the following informalities:  The applicant recites “comprising::” (Line 1), which should be changed to –comprising:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “at least one interface to receive control signals of a first module, and/or at least one interface to receive inputs from a driver; and at least one interface to transmit the control signals of the first module to the at least one processing unit”.  It is unclear how many interfaces are required by this claim because the second 
Claim 23 recites “wherein the at least one interface which is configured to transmit the control signals of the first module to the at least one processing unit is identical to the at least one interface which is configured to transmit the control signals to at least one processing unit”.  Antecedent claim 19 recites “at least one processing unit” (Line 4) and antecedent claims 19 and 22 each introduce “at least one interface”.  It is unclear how the interfaces of claim 23 reconcile and how many different interfaces are required.  It is also unclear if the “at least one processing unit” introduced in lines 3-4 is meant to describe a second processing unit or refer to the previously introduced processing unit.
Claim 24 recites “wherein the module is configured to, in a first fault situation, block control signals of the first module and transmit its own control signals to at least one processing unit and, in a second fault situation, block its own control signals and transmit the control signals of the first module to at least one processing unit”.  It is unclear which of the modules “its own” refers to.  The Examiner suggests writing out the limitation longhand.  In addition, it is unclear if the applicant’s recitation of “at least one processing unit” was intended to introduce second and third processing units or refer to the “at least one processing unit” of antecedent claim 19. 
Claim 27 recites “wherein the control signals are of non-electronic, in particular mechanical and/or pneumatic and/or hydraulic form”.  The use of the term “in particular” makes it unclear whether the claim requires the limitations “in particular mechanical 
Claim 31 recites “a supply source” (Line 4), “a further supply source” (Lines 8-9) and “a second supply source”.  The specification and drawings only disclose two supply sources, batteries 52 and 58.  It is unclear how many supply sources are required.
Claim 32 recites “the at least one processing unit” (Line 1).  Antecedent claim 31 introduces two “at least one processing unit”s (Lines 6, 10).  It is unclear which of the processing units claim 32 refers to.
Claim 33 recites “a supply source” (Lines 2, 7”, “a further supply source” (Lines 11-12), “a second supply source” (Line 15) and “the first supply source (Line 19).  The specification and drawings only disclose two supply sources, batteries 52 and 58.  It is unclear how many supply sources are required.
Claim 33 recites the limitation "the first supply source" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 introduces “at least one processing unit” twice (Lines 1-2, 2).  Antecedent claim 33 introduces three “at least one processing unit”s (Lines 2, 9-10, 13).  As the disclosure only provides support for three processing units (22, 23, 32), it is unclear how many processing units are required.
Claim 34 recites “wherein at least one processing unit of the redundancy system and at least one processing unit of the electronic brake system is identical, and/or the electronically controlled brake system is configured to ascertain a wheel rotational speed of at least one wheel of an axle by a detection unit by the electronic brake system and a wheel rotational speed of at least one wheel of an axle by the detection unit by 
Claim 35 recites “a supply source” (Lines 8, 13), “a further supply source” (Lines 17-18) and “the first supply source” (line 25).  The specification and drawings only disclose two supply sources, batteries 52 and 58.  It is unclear how many supply sources are required.
Claim 35 recites the limitation "the first supply source" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites three “at least one processing unit”s (Lines 8, 15-16, 19).  It is unclear which braking system the third processing unit (Line 19) is associated with.
Claim 35 recites “an electronically controlled brake system” twice (Lines 1, 3-4).  It is unclear how many are required.  The claim then recites “providing brake pressures for the operation of the brake system by an electronically controlled brake system” (Lines 2-3).  It is unclear if the recited “brake system” refers to the electronically controlled brake system and if so, what is meant by this recursive limitation.
Claim 35 recites the limitation "the redundancy system" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the electronic brake system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 19-21, 27, 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpe (US 4,436,347)*.
*Plain limitations are rejected under the prior art; Italicized limitations are not rejected under the prior art.

As per claim 19, Stumpe discloses a module for providing control signals (21) for a brake system (Abstract) of a vehicle (Abstract) which has a supply source (8), comprising: 
at least one interface (13) to be connected to a compressed-air source (1); 
at least one interface (16) to transmit the control signals to at least one processing unit (11) for the purposes of generating brake pressures; 
wherein the module is configured to be provided with a supply by a further supply source (7). 
As per claim 20, Stumpe discloses the module of claim 19, further comprising: a processing means (21; Col. 1, lines 57-60), which is provided with a supply (12) by the further supply source, to perform the control of the module; and/or 
at least one interface (14, Figure) for receiving a brake input. 

As per claim 27, Stumpe discloses the module of claim 19, wherein the control signals are of non-electronic (Col. 1, lines 49-53), in particular mechanical and/or pneumatic (Col. 1, lines 49-53) and/or hydraulic form. 
As per claim 30, Stumpe discloses the module of claim 19, wherein the at least one interface, which is configured for receiving a brake input (21), is configured to receive the brake input through the first module and/or through a vehicle network (22, Figure). 
As per claim 31, Stumpe discloses a redundancy system (Abstract) for supplementing an electronic brake system (Abstract) for a vehicle (Abstract), comprising: 
a module (21) for providing control signals for the brake system of the vehicle which has a supply source (8), including: 
at least one interface (13) to be connected to a compressed-air source (1); 
at least one interface (16) to transmit the control signals to at least one processing unit (11) for the purposes of generating brake pressures; 
wherein the module is configured to be provided with a supply by a further supply source (7); 
at least one processing unit (10) to generate at least one brake pressure not in an electronically controlled manner from a control signal (10); and 
a second supply source (7); 

As per claim 32, Stumpe discloses the redundancy system of claim 31, wherein the at least one processing unit is configured to generate the at least one brake pressure mechanically and/or pneumatically (Col. 1, lines 49-53) and/or hydraulically, and/or wherein the redundancy system is configured to ascertain a wheel rotational speed of at least one wheel of an axle by a detection unit and to take the wheel rotational speed into consideration in the provision of the control signal. 
As per claim 33, Stumpe discloses an electronically controlled brake system (Abstract) for a vehicle (Abstract), comprising:: 
an electronic brake system (Abstract), having a supply source (7) and at least one processing unit (10), to electronically generate at least one brake pressure (Col. 1, lines 49-55); 
a redundancy system (Abstract) for supplementing the electronic brake system for the vehicle, including: 
a module (21) for providing control signals for the brake system of the vehicle which has a supply source (8), including: 
at least one interface (13) to be connected to a compressed-air source (1); 
at least one interface (16) to transmit the control signals to at least one processing unit (11) for the purposes of generating brake pressures; 
wherein the module is configured to be provided with a supply by a further supply source (7); 

a second supply source (7); 
wherein the redundancy system is configured to be operated instead of the electronic brake system (Abstract); 
wherein the brake system is configured to provide brake pressures by the redundancy system for a failure of the first supply source or for a failure of the electronic brake system (Col. 1, lines 49-58). 
As per claim 34, Stumpe discloses the electronically controlled brake system of claim 33, wherein at least one processing unit (10) of the redundancy system and at least one processing unit (11; Col. 2, lines 4-7) of the electronic brake system is identical, and/or the electronically controlled brake system is configured to ascertain a wheel rotational speed of at least one wheel of an axle by a detection unit by the electronic brake system and a wheel rotational speed of at least one wheel of an axle by the detection unit by the redundancy system. 
As per claim 35, Stumpe discloses a method for operating an electronically controlled brake system (Abstract), the method comprising: 
providing brake pressures (Col. 2, lines 18-25) for the operation of the brake system by an electronically controlled brake system; and 
changing to a redundancy system (Col. 1, lines 49-58), and providing the brake pressures by the redundancy system, for a fault situation that occurs in the electronic brake system (Col. 1, lines 49-58); 
wherein the electronically controlled brake system includes: 

a redundancy system (Abstract) for supplementing the electronic brake system for the vehicle, including: 
a module (21) for providing control signals for the brake system of the vehicle which has a supply source (8), including: 
at least one interface (13) to be connected to a compressed-air source (1); 
at least one interface (16) to transmit the control signals to at least one processing unit (11) for the purposes of generating brake pressures; 
wherein the module is configured to be provided with a supply by a further supply source (7); 
at least one processing unit (10) to generate at least one brake pressure not in an electronically controlled manner from a control signal (10); and 
a second supply source (7); 
wherein the redundancy system is configured to be operated instead of the electronic brake system (Abstract); 
wherein the brake system is configured to provide brake pressures by the redundancy system for a failure of the first supply source or for a failure of the electronic brake system (Col. 1, lines 49-58). 
.
8.	Claim(s) 19-22, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (EP 2570317)*.
*Plain limitations are rejected under the prior art; Italicized limitations are not rejected under the prior art.

As per claim 19, Nilsson discloses a module for providing control signals (24, 12, 16) for a brake system (Abstract) of a vehicle (Abstract) which has a supply source (15a, 9, 32, 33), comprising: 
at least one interface (4, 5, 6, 7, 8) to be connected to a compressed-air source (15a, 9, 32, 33); 
at least one interface (8) to transmit the control signals to at least one processing unit (127, 128; [0061]) for the purposes of generating brake pressures; 
wherein the module is configured to be provided with a supply by a further supply source (15a, 9, 32, 33). 
As per claim 20, Nilsson discloses the module of claim 19, further comprising: a processing means (24; [0044]), which is provided with a supply ([0046]) by the further supply source, to perform the control of the module; and/or 
at least one interface ([0044]) for receiving a brake input. 
As per claim 21, Nilsson discloses the module of claim 20, wherein the processing means is formed integrally with the module (24). 

at least one interface ([0045]) to transmit the control signals of the first module to the at least one processing unit. 
As per claim 26, Nilsson discloses the module of claim 19, wherein the supply by the supply source and by the further supply source is electrical (32, 33; Abstract). 
As per claim 27, Nilsson discloses the module of claim 19, wherein the control signals are of non-electronic ([0042]), in particular mechanical and/or pneumatic ([0042]) and/or hydraulic form. 
As per claim 28, Nilsson discloses the module of claim 19, further comprising: at least one interface (131; [0054]) for receiving wheel rotational speed signals; 
wherein the module is configured to jointly process the wheel rotational speed signals in providing the control signals ([0054]). 
As per claim 29, Nilsson discloses the module of claim 28, wherein the module is configured to, with the wheel rotational speed signals, provide control signals so as to prevent a locking of at least one wheel as a consequence of a braking operation by a generated brake pressure of the vehicle ([0054]). 
As per claim 30, Nilsson discloses the module of claim 19, wherein the at least one interface, which is configured for receiving a brake input (25, 26), is configured to receive the brake input through the first module and/or through a vehicle network ([0045]). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (EP 2570317).
As per claim 23, Nilsson discloses the module of claim 22.  Nilsson does not disclose wherein the at least one interface which is configured to transmit the control signals of the first module to the at least one processing unit is identical to the at least one interface which is configured to transmit the control signals to at least one processing unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control units of Nilsson by using the same model of control unit in each wheel actuator in order to simplify manufacturing as such a modification would require mere duplication of parts (MPEP 2144.04 (VI)(B)).
11.	Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (EP 2570317) in view Stölzl et al (US 6,317,675).
As per claim 24, Nilsson discloses the module of claim 22, but does not disclose wherein the module is configured to, in a first fault situation, block control signals of the first module and transmit its own control signals to at least one processing unit and, in a second fault situation, block its own control signals and transmit the control signals of the first module to at least one processing unit. 

	As per claim 25, Nilsson and Stölzl et al disclose the module of claim 24.  Nilsson further discloses wherein the first fault situation is characterized by a breakdown of the supply to the brake system by the supply source ([0024]), or by a failure of a primary system ([0034]), and wherein the second fault situation is characterized by a breakdown of the supply to the brake system by the further supply source ([0024]), or by a failure of a redundancy system ([0034]). 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems	
Forster et al (US 8,282,173)
Amtsfeld et al (US 2012/0109470).
Nilsson (US 2008/0296106).
Gerum et al (US 2007/0170774).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657